Citation Nr: 1519374	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-44 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for loss of sphincter control due to decompression sickness.

2.  Entitlement to service connection for loss of sphincter control due to decompression sickness.

3.  Entitlement to a compensable rating for bladder dysfunction due to decompression sickness.

4.  Entitlement to a compensable rating for neurological deficits of the right lower extremity due to decompression sickness.

5.  Entitlement to a compensable rating for neurological deficits of the left lower extremity due to decompression sickness.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's ability to work has been raised by the record.  For example, in a June 2009 statement received from the Veteran's wife, she wrote that due to the Veteran's lack of mobility, he could work only on days where he had a helper (the Veteran owns his own business).  She stated that the Veteran could not walk or stand for very long, and she expressed concern that the Veteran would have to close his business because of his "physical deficiencies."  Additionally, in an October 2014 letter that the Veteran submitted at the November 2014 Board hearing before the undersigned, the examiner wrote, "From a neurological standpoint[, the Veteran] will not be able to return to gainful employment and he is totally and permanently disabled."  When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board therefore has jurisdiction over the issue of entitlement to TDIU as part and parcel of the claims for increased ratings.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2003 rating decision denied the Veteran service connection for loss of sphincter control due to decompression sickness.

2.  The evidence associated with the claims file subsequent to the October 2003 rating decision includes multiple private and VA medical opinions, which raise a reasonable possibility of substantiating the service-connection claim for service connection for loss of sphincter control due to decompression sickness, as the medical professionals attribute the loss of sphincter control to the decompression sickness the Veteran sustained while in service.  

3.  Multiple private medical opinions, dated February 2008, December 2008, February 2009, and October 2014, and a VA medical opinion, dated February 2011, establish that the Veteran's loss of sphincter control is due to the decompression sickness he sustained while in service.

4.  Throughout the appeal, bladder dysfunction due to decompression sickness has been manifested by a daytime voiding interval of less than one hour or for awakening to void more than five times per night; however, it is not manifested by the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  

5.  Neurological deficits of the right lower extremity due to decompression sickness result in a disability analogous to moderate incomplete paralysis of the sciatic nerve; they are not manifested by moderately severe incomplete paralysis of the sciatic nerve.  

6.  Neurological deficits of the left lower extremity due to decompression sickness result in a disability analogous to moderately severe incomplete paralysis of the sciatic nerve; they are not manifested by severe incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The October 2003 rating decision is final, and new and material evidence has been submitted to reopen the claim for service connection for loss of sphincter control due to decompression sickness.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2014).

2.  The criteria for service connection for loss of sphincter control due to decompression sickness have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for a 40 percent rating, and no higher, for bladder dysfunction due to decompression sickness have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115b; Diagnostic Code 7542 (2014).

4.  The criteria for a 20 percent rating, and no higher, for neurological deficits of the right lower extremity due to decompression sickness have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2014).

5.  The criteria for a 40 percent rating, and no higher, for neurological deficits of the left lower extremity due to decompression sickness have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to this appeal.

The reopening and granting of the claim involving service connection for loss of sphincter control due to decompression sickness is a full grant of benefits.  Therefore, no additional action is required to comply with the duty to notify with respect to that claim.

An April 2008 letter sent to the Veteran complies with the duty to notify the Veteran of the evidence necessary to substantiate his claims for increase.  

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A (West 2014).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The pertinent evidence of record includes VA treatment records, private medical records, VA examination reports, and multiple lay statements; and the transcript of the November 2014 hearing before the undersigned.  

The Veteran was provided an opportunity to set forth his contentions during the November 2014 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2014 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims for initial increased ratings for the Veteran's service-connected disabilities, and sought to identify any further development that was required to help substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor has he identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

The Veteran has waived initial consideration of the evidence that has not been the subject of a Supplemental Statement of the Case, and thus the Board may consider this evidence in the first instance.  38 U.S.C.A. §38 C.F.R. § 20.1304(c) (2014).

II.  Increased Ratings

An October 2003 rating decision granted service connection for bladder dysfunction and neurological deficits of the right and left lower extremities, each evaluated as noncompensable, effective February 1, 2004.  The Veteran maintains that he is entitled to higher evaluations for these service-connected disabilities because his symptoms are more severe than reflected by the noncompensable ratings.

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

A.  Bladder Dysfunction due to Decompression Sickness

The Veteran's service-connected bladder dysfunction due to decompression sickness is rated noncompensable under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7542, neurogenic bladder, which directs that the disability will be rated as a voiding dysfunction.  The Board notes that the Veteran has denied a history of urinary tract infections and obstructive voiding throughout the appeal, and thus consideration of those criteria is not warranted in connection with the Veteran's claim for increase.  The applicable rating criteria for the Veteran's voiding dysfunction in pertinent part are described below.

A rating of 20 percent is assigned with daytime voiding interval between one and two hours, or; awakening to void three to four times a night; or requiring the wearing of absorbent material which must be changed less than 2 times per day.

A rating of 40 percent is assigned with daytime voiding interval of less than one hour or for awakening to void more than five times per night; or requiring the wearing of absorbent materials that must be changed two to four times per day.

A rating of 60 percent is assigned with requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of a 40 percent rating for the service-connected bladder dysfunction.  The two symptoms the Veteran has complained are urinary frequency and urine leakage.  The Veteran's disability falls under the 40 percent rating for both of these symptoms.  For example, in September 2007, a private physician noted that the Veteran had to urinate between every half hour to one hour during the day.  At that time, the Veteran was not using absorbent pads.  See October 2007 private medical record.  The Veteran eventually began wearing absorbent materials, which he would use when he was traveling or away from home.  At the time of the November 2014 Board hearing, the Veteran testified that he could not tell when his bladder was full and would urinate every hour or two.  See Board Hearing Tr. at 3-4.  The Veteran stated he would change absorbent materials 1 to 2 times per day, but that if he drank more, he would have to change it more than 2 times a day.  Id. at 4-5.  He also stated that he would urinate 10 to 15 times a day and get up approximately 4 to 5 times a night.  Id. at 5-6.  

These symptoms more closely approximate the 40 percent rating criteria under urinary frequency and urinary leakage, although the rating schedule allows the disability to be rated under only one of these symptoms.  The Board finds that the predominant symptoms are the urinary frequency symptoms, as the Veteran has to urinate every hour during the day and between 4 to 5 times a night, which he has described throughout the appeal period, versus wearing an absorbent pad during part of the appeal period.

The Board has considered whether a rating in excess of 40 percent is warranted for the service-connected bladder dysfunction and finds that the preponderance of the evidence is against a higher rating.  The 40 percent rating for urinary frequency is the maximum evaluation for those symptoms, and thus the Veteran cannot obtain a higher rating based upon his urinary frequency.  The 60 percent rating for continual urine leakage involves the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.  At no time during the appeal period has the Veteran alleged that he has continual urine leakage or that he changes absorbent materials more than 4 times a day.  At the November 2014 hearing, the Veteran testified that he would have to change his absorbent materials more than 2 times a day if he drank more, but at no time did the Veteran indicate that he needed to change the appliance more than 4 times a day, or even 4 times a day.  Thus, a 60 percent rating is not warranted for bladder dysfunction.  

B. Neurological Deficits of the Right Lower Extremity and Left Lower Extremity

Under the provisions of 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling and that moderate incomplete paralysis is rated as 20 percent disabling.  38 C.F.R. § 4.124a, DC 8520 (2014).  Moderately severe incomplete paralysis is rated as 40 percent disabling, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent disabling.  Complete paralysis is rated as 80 percent disabling, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost. 

The Board has carefully reviewed the evidence of record and finds that the evidence supports the grant of a 20 percent rating for the neurological deficits in the right lower extremity and a 40 percent rating for the neurological deficits in the left lower extremity.  The Board will address each lower extremity separately.  

Right lower extremity

The Veteran's right lower extremity has demonstrated moderate incomplete paralysis.  The Veteran uses a cane to walk, and his right lower extremity has demonstrated weakness and loss of sensation throughout the appeal.  When examined by VA in 2011, the examiner described the Veteran's overall disability in the right lower extremity as moderate.  Thus, a 20 percent rating is granted for the right lower extremity.  

An evaluation in excess of 20 percent, however, is not warranted.  While the Veteran has some weakness in the right lower extremity, it is not moderately severe.  For example, multiple medical professionals have noted the Veteran had normal bulk and tone in his right lower extremity without atrophy.  See July 2007, February 2008, and December 2008 private medical records and the September 2008 VA examination report.  Such is indicative of regular use of the right lower extremity.  In December 2010, the Veteran's right lower extremity was described as having 4/5 weakness and hyperreflexia, which is not indicative of a moderately severe neurological disability.  At that time, the private physician stated that the Veteran had normal superficial, deep, and cortical sensations, although he noted that the Veteran walked with an unsteady gait.  In the 2011 VA examination report, the examiner described the lower extremity strength as 3+/5 and that the Veteran had moderate functional limitations with standing and walking.  The examiner noted that the Veteran had diffuse sensory deficit in the lower extremity, and that the Veteran was unable to differentiate between blunt and sharp sensation.  

At the November 2014 hearing, the Veteran described having numbness from the knees down, which he stated was somewhat "patchy."  See Board Hearing Tr. at 11.  He stated he experienced shooting pains down his lower legs, which was what bothered him the most.  Id.  The Veteran described the sensation as "ants crawling on [his] legs."  Id.  He stated he had been using a cane since approximately 2007.  Id. at 12.  In an October 2014 letter from one of the Veteran's treating physicians, he wrote that the Veteran had weakness in the lower extremities without describing the severity.  The Board finds that the overall disability picture of the Veteran's neurological deficits in the right lower extremity is that it is indicative of no more than moderate incomplete paralysis of the sciatic nerve.  

Left Lower Extremity

The Board finds that the Veteran's left lower extremity has shown greater weakness than the right lower extremity, which warrants a finding that he has moderately severe incomplete paralysis of the sciatic nerve.  At the November 2014 hearing, the Veteran testified that his left leg was worse than his right leg.  See Board Hearing Tr. at 10.  The medical records support this assessment.  For example, in a letter from a doctor who served with the Veteran, he stated he had examined the Veteran in October 2008 and reported the thigh and calf circumferences, which showed that the left lower extremity was smaller than the right in both locations, which shows disuse of the left lower extremity.  He noted that the motor strength in the lower extremities was less on the left side versus the right and that the Veteran had hypoesthesias on the anterior lateral left lower leg from the knee to the dorsum of the foot with decreased sensation.  The physician stated he examined the Veteran one month later and noticed that as the Veteran became more fatigued, his limp became more severe.  In December 2008, a private physician described the left leg as being weaker than the right.  Finally, in a February 2009 private medical record, the examiner noted that the Veteran's peroneals were significantly weak in the left lower extremity.  He added that the Veteran had neurologic weakness of the hamstrings (grade 3/5), gastrosoleus complex (grade 3/5) with severe overpull (muscle imbalance) by the anterior tibial.  This is evidence of a moderately severe neurological deficit.  

An evaluation in excess of 40 percent, however, is not warranted.  While the Veteran has weakness in the left lower extremity, it is not severe.  For example, multiple medical professionals noted he had normal bulk and tone in his left lower extremity without atrophy.  See July 2007, February 2008, and December 2008 private medical records and the September 2008 VA examination report.  Such is evidence against marked atrophy of the left lower extremity.  In December 2010, his left lower extremity was described as having 4/5 weakness and hyperreflexia, which is not indicative of a severe neurological disability.  At that time, the private physician stated that the Veteran had normal superficial, deep, and cortical sensations, although he noted that the Veteran walked with an unsteady gait.  In the 2011 VA examination report, the examiner described the lower extremity strength as 3+/5 and that the Veteran had moderate functional limitations with standing and walking.  The examiner noted that the Veteran had diffuse sensory deficit in the lower extremity and that the Veteran was unable to differentiate between blunt and sharp sensation.  For these reasons, a 60 percent rating for the left lower extremity is not warranted.

The Board notes that it considered rating the Veteran's left lower extremity under DC 8525, which addresses the posterior tibial nerve, as a medical professional had stated that such nerve on the left lower extremity was "significantly weak at approximately 1-2 grade."  See January 2009 private medical record.  However, the maximum evaluation under DC 8525 is a 30 percent rating, and thus the 40 percent rating under DC 8520 is more advantageous to the Veteran's service-connected neurological deficits of the left lower extremity.

III.  Extraschedular Consideration

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The manifestations of the service-connected bladder dysfunction are contemplated by the schedular criteria.  The Veteran's symptoms involve urinary frequency and urinary leakage with the predominant symptoms being the urinary frequency.  The Veteran's having to urinate 10 to 15 times a day and up to 5 times a night are specifically contemplated by the rating criteria for urinary frequency.  The Board has therefore determined that referral of this issue for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Additionally, the manifestations of the lower extremities are also contemplated by the schedular criteria.  The Veteran has reported using a cane in connection with his right and left lower extremities disabilities.  He has also reported having difficulty sleeping because of the shooting pains that he experiences in his lower extremities.  Such occurrences could arguably be deemed as not being contemplated by the rating criteria.  However, the Veteran uses the cane and wakes up because of the pain and weakness he experiences, which behavior is a result of the symptoms he experiences in connection with his service-connected disability.  The Board has therefore determined that referral of these issues for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The claim of entitlement to service connection for loss of sphincter control due to decompression sickness is both reopened and granted.  

A 40 percent rating for bladder dysfunction due to decompression sickness is granted, subject to the law and regulations governing payment of monetary benefits. 

A 20 percent rating for neurological deficits of the right lower extremity due to decompression sickness is granted, subject to the law and regulations governing payment of monetary benefits.

A 40 percent rating for neurological deficits of the left lower extremity due to decompression sickness is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The evidence in the claims file indicates that the Veteran owns his own business as a marine electrician.  It is unclear whether the Veteran is unable to work because of his service-connected disabilities, as the Veteran himself has not made such allegation.  In a June 2009 statement, the Veteran's wife noted that worried that the Veteran would have to sell his business because he could work only when he had a helper.  In an October 2014 letter, a private physician opined that the Veteran would not be able to return to gainful employment and that the Veteran was totally and permanently disabled.  The Board finds additional development is warranted before deciding this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Social and Industrial Survey with respect to all of his service-connected disabilities.  The claims file must be made available to, and reviewed by, the social worker.  

A complete employment history of the Veteran should be obtained.  An assessment of the Veteran's day-to-day functioning should be made.  

The social worker is requested to answer whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The social worker is advised that, if the answer to this question is in the negative, he or she must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.  

A report of the opinion should be prepared and associated with the claims file.  A comprehensive rationale must be provided for all opinions rendered.

If the social worker cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, adjudicate the claim of entitlement to TDIU, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


